Citation Nr: 1436783	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  07-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to July 20, 2011.



REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Esq.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, rated 50 percent, effective October 26, 1999.  A September 2006 rating decision continued the 50 percent rating for PTSD.  In December 2010, the case was remanded (by a Veterans Law Judge (VLJ) other than the undersigned) for additional development.  Thereafter, an April 2012 rating decision granted a 70 percent rating for PTSD, effective October 26, 1999; and a 100 percent rating for PTSD, effective July 20, 2011.  As the award for the period prior to July 20, 2011 did not represent a total grant of the benefit sought on appeal, that portion of the claim for increase remains before the Board, pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  In September 2013, the case was again remanded for additional development (by an Acting VLJ).  It has now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Pursuant to the Board's September 2013 remand, the AOJ requested the Veteran's August 2006 to the present treatment records from the Logan Vet Center Outstation.  In response, the Logan Vet Center Outstation provided the Veteran's treatment records dated from February 1999 to October 2009.  However, additional evidence in the record suggests that the Veteran received treatment at the Logan Vet Center Outstation after October 2009.  Specifically, October 2010 VA treatment records note that he is "seeing [a] counselor in Logan" and "he states [he] goes to group [therapy] in Logan"; in a January 2011 statement, the Veteran indicated that he was currently seeing a counselor at Logan ("All my treatment is with Huntington VAMC [VA Medical Center], Charleston CBOC [Community Based Outpatient Clinic] & Logan Outstation Vet Center where I see [counselor J.C.]"); and an April 2011 VA treatment record notes that the Veteran is "seeing [a] counselor at Logan."  Therefore, on remand, another request for all records of the Veteran's October 2009 to the present treatment at the Logan Vet Center Outstation is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition, the record reflects that the Veteran receives Social Security Administration (SSA) disability benefits based on a primary diagnosis of anxiety disorders and a secondary diagnosis of affective disorders.  While SSA records for the Veteran have been obtained, the decision awarding such benefits is not in the record.  A request to SSA for a complete set of records pertaining to the Veteran, including any decisions and the medical evidence considered in making the decisions, is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following:

1.  After obtaining the necessary release from the Veteran, the AOJ should contact the Logan Vet Center Outstation and request copies of all records from October 2009 to present pertaining to the Veteran.  If any such records are unavailable, it must be so notated in the record (with explanation of the reason for their unavailability, and he should be so notified.

2.  The AOJ should also secure for the record from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including the decision awarding him such benefits and all medical evidence considered.  If such is provided by disc, the AOJ should print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.

3.  The AOJ should then review the record and readjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

